DISMISS; and Opinion Filed April 8, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00112-CV

               KATHY AHN AND JAE SOON AHN, Appellants
                                V.
      FRANKFORD CROSSING SHOPPING CENTER DALLAS TX, LP, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05151-2013

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Bridges and Evans
                                  Opinion by Justice Bridges
       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants have

informed the Court that the parties have settled their differences. Accordingly, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE

160112F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KATHY AHN AND JAE SOON AHN,                           On Appeal from the 429th Judicial District
Appellants                                            Court, Collin County, Texas
                                                      Trial Court Cause No. 429-05151-2013.
No. 05-16-00112-CV         V.                         Opinion delivered by Justice Bridges. Chief
                                                      Justice Wright and Justice Evans
FRANKFORD CROSSING SHOPPING                           participating.
CENTER DALLAS TX, LP, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee
FRANKFORD CROSSING SHOPPING CENTER DALLAS TX, LP recover its costs of this
appeal from appellants KATHY AHN AND JAE SOON AHN.


Judgment entered this 8th day of April, 2016.




                                                –2–